                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6
                                        AUDREY L. KIMNER,
                                   7                                                       Case No. 5:19-cv-07576-EJD
                                                       Plaintiff,
                                   8                                                       ORDER DISMISSING PLAINTIFF’S
                                                v.                                         CLAIMS WITH PREJUDICE
                                   9
                                        MARGARET A. POISSANT,                              Re: Dkt. No. 13
                                  10
                                                       Defendant.
                                  11

                                  12          On January 29, 2020, this Court determined that the Rooker-Feldman doctrine prevented
Northern District of California
 United States District Court




                                  13   Plaintiff Audrey Kimner from proceeding with her case and dismissed certain Defendants from the

                                  14   action. See Dkt. 13. The Court determined, however, that Rooker-Feldman did not affect

                                  15   Plaintiff’s claim against Defendant Margaret Poissant. Id. But, because Plaintiff’s Complaint

                                  16   failed to state a claim against Defendant Poissant, the Court granted Plaintiff until February 28,

                                  17   2020 to amend her complaint. Id. The Court warned Plaintiff that the amended complaint must

                                  18   cure the deficiencies or Plaintiff’s claims would be dismissed. See id. at 4. Plaintiff subsequently

                                  19   filed a motion for reconsideration, which the Court denied. See Dkt. 15. In its Order Denying

                                  20   Reconsideration, the Court again informed Plaintiff that she had until February 28, 2020 to file her

                                  21   amended complaint or her claims would be dismissed. See Dkt. 15. Despite this, Plaintiff has

                                  22   failed to file an amended complaint. Accordingly, Plaintiff’s case is DISMISSED with

                                  23   prejudice. The Clerk shall close the file

                                  24          IT IS SO ORDERED.

                                  25   Dated: March 4, 2020

                                  26                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  27                                                    United States District Judge
                                  28   Case No.: 5:19-cv-07576-EJD
                                       ORDER DISMISSING PLAINTIFF’S CLAIMS WITH PREJUDICE
                                                                           1
